DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendment made to the claims on 12/23/2021.
Claims 9-10 and 14 are pending in the application. Claims 9-10 are previously presented. Claim 14 is currently amended. Claims 1-8, 11-13 and 15-16 are cancelled. Claims 9-10 and 14 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin CN103766655 (hereinafter referred to as Lin) in view of Popov, “Polypotency of the Immunomodulatory Effect of Pectins “, Biochemistry (Moscow), 2013, 78(7), pages 823-835 (hereinafter referred to as Popov).
 Regarding claims 9-10, Lin teaches a method comprising feeding pigs (e.g., piglet, sow and boar) a feed comprising pectin so as to promote the development and health of intestinal tracts, to improve the reproductive performance and the health condition of the animal organism, and to reduce the incidence rate of diseases (English Abstract; English translation, [0011; 0015]; Example 1-5).
Lin teaches pectin but is silent regarding the esterification degree of the pectin being 33%.
Popov disclosed that citrus and apple pectins with 34-38% methyl esterification inhibit the activity of leukocytes, whereas similar pectins with a high degree of methyl esterification (68-76%) failed to show this effect. Notably, the ability to inhibit intracellular mediators of inflammation in vitro increased inversely with the increased degree of pectin methyl esterification, indicating that free carboxyl groups of the galacturonic acid residues are necessary for the inhibitory activity of pectins and galacturonans on leukocytes. A high degree of methyl esterification of the galacturonic acid residues of the backbone (more than 50%) hindered the inhibitory action of pectins on leukocyte activity. Capsicuman, a pectin from the sweet pepper Capsicum annum, is 25% methyl esterified and was found to inhibit the functional activity of leukocytes. Pectins from carrots, onions, and cabbage with 51. 60, and 67% methyl esterification, respectively, failed to influence the activity of leukocytes. Pectins with a low degree of 
Both Lin and Popov are directed to using pectin for health purpose. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the generic pectin as taught by Lin with specific pectin of low esterification (25% or 34-38%) in view of Popov to better inhibit mediators of inflammation/influence the activity of leukocyte. One would have been motivated to do so because Popov teaches that pectins with 25% or 34-38% methyl esterification inhibit the activity of leukocytes, whereas similar pectins with a high degree of methyl esterification (more than 50; or 51%, 60%, 67%, or 68-76%) failed to show this effect, described above. 
The DE of 34% as taught by Popov is very close to the claimed DE of 33% that one skilled artisan would have expected them to have the same properties, given that both the claimed invention and Lin are directed to feeding porcine a feed that comprises pectin. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Lin in view of Popov is silent regarding slaughtering the pigs and harvesting meat. However, it is well known that a livestock such as pigs are meant to be butchered for meat purpose.
The limitations “producing lean meat from a porcine animal”, “the feeding causing the porcine animal to alter its food intake pattern such that the it intakes more meals, more slowly, and of smaller size than prior to said feeding without significantly affecting the total feed intake”, “the meat has a lower ratio of fat to lean mass than in an animal not fed the at least one pectin” as recited in claim 9, and “the altered food intake further comprises latency to feed intake (delayed first meal)” as recited in claim 10 recite the intended results and/or mental steps of the recited method, and do not result in a manipulative difference between the claims and the prior art because the actual steps recited in Lin in view of Popov are essentially the same as those recited in the instant claim, and will necessarily and inherently cause the intended results of producing lean meat, causing the porcine animal to alter its food intake pattern such that the porcine animal intakes more meals, more slowly, and of smaller size than prior to said feeding without significantly affecting the total feed intake, the meat having a lower ratio of fat to lean mass than in an animal not fed the at least one pectin, and the altered food intake comprising latency to feed intake (delayed first meal). See MPEP 2111.02 II.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Popov as applied to claim 9 above, and further in view of Phelan, "Other's Milk" [Online], published July 24, 2012, [retrieved on 2020-12-22]. Retrieved from the Internet: <URL: https://slate.com/human-interest/2012/07/why-dont-we-drink-other-animals-milk-the-dairy-of-camels-buffalo-pigs-sheep-and-goats.html > (hereinafter referred to as Phelan).

	
Regarding claim 14, Lin in view of Popov teaches what has been recited above but is silent regarding harvesting other derived animal product from the porcine animal.
Phelan teaches harvesting pig’s milk from lactating sow and making delicious ricotta cheese form the milk (para. 1-4 from the bottom). Both Lin and Phelan are directed to pig farming. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin by harvesting pig’s milk to make delicious ricotta cheese.

Response to Declaration and Arguments

The declaration under 37 CFR 1.132 filed 12/23/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on para. 5 of the declaration and page 4 of the Remarks that a person of ordinary skill in the art would have no reason to select any particular pectin for use in the composition of Lin, given that Lin does not attribute any specific function to the pectin in the composition used therein.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the rejection is over Lin in view of Popov, not Lin alone. As set forth in the office action mailed 07/01/2021, secondary reference Popov clearly teaches that using low esterification (25% or 34-38%) pectin would deliver the benefit of enhancing the 
Applicant argues on para. 6-7 of the declaration and page 4 of the Remarks that where the presented claimed invention relates to obtaining meat from a pig in which the ratio of fat to lean mass is lower than in a pig not fed the pectin, none of the cited art provides any disclosure that would suggest that the pectin would have any effect on the fat to lean meat mass ratio. Applicant hereby concludes that it is unexpected that the low esterification pectin results in a lower fat/lean mass ratio than in a pig not fed with pectin.
Applicant’s arguments are considered but found unpersuasive. MPEP 2145 II has made it clear that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman and In re Baxter Travenol Labs. In the instant case, Lin in view of Popov teaches a feed composition comprising low esterification pectin, then feeding the composition of Lin in view of Popov to a pig would have resulted in lower ratio of fat/lean mass than in a pig not fed with pectin.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791